Citation Nr: 0120023	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for pes planus of the 
left foot with degenerative changes, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for pes planus of the 
right foot with degenerative changes, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had verified active duty for training (ACDUTRA) 
from April 1960 to October 1962.  This is currently the only 
duty that has been verified.

This appeal arises from rating decisions in which the RO 
granted service connection for the disorders at issue, and 
subsequently confirmed and continued four separate 10 percent 
evaluations for pes planus of the right and left feet and for 
degenerative arthritis of the right and left knees.  The 
veteran appealed for higher ratings for each disorder.  These 
are appeals from the initial rating so that the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application.

In a February 2000 Form 9 (substantive appeal) to the Board 
of Veterans' Appeals (Board), the veteran indicated that he 
wanted a hearing before a Member of the Board in Washington, 
D.C.  In a subsequent March 2001 letter, the veteran 
indicated that he would not be able to attend the hearing and 
the hearing was canceled.

The Board also notes that following transfer of the veteran's 
claims folder to the Board for appellate review, the veteran 
submitted additional records of medical treatment pertinent 
to his claims on appeal.  The records were submitted without 
a waiver of initial RO review of the evidence pursuant to 
38 C.F.R. § 20.1304.  In a subsequent letter received by the 
Board in July 2001, the veteran indicated that that would 
like to waive initial review of the evidence by the RO.



REMAND

The veteran contends, in essence, that his service connection 
pes planus of the left and right foot and degenerative 
arthritis of the left and right knee are more disabling that 
currently evaluated and should receive higher evaluations.

Following a review of the claims file, the Board of Veterans' 
Appeals (Board) finds that a remand of all four issues is 
warranted.

Initially, with regard to the veteran's all of the veteran's 
claims for increased ratings, the Board points out that the 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, when a veteran alleges he 
suffers pain due to a service-connected musculoskeletal 
disability in which the degree of disability is based on 
consideration of limitation of motion, an examiner's report 
should include an assessment of the degree of functional 
loss, if any, due to pain, weakened movement, excess or 
premature fatigability or incoordination, to include with 
activity or repeated use, and/or during flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995).  See also 38 C.F.R. 
§§ 4.40, 4.45 (2000).

The veteran underwent a VA orthopedic examination in December 
1998.  With regard to his feet, he reported that the pain had 
worsened to the point where had to take medication on a daily 
basis and that the pain limited his activities.  With regard 
to his knees, he complained of bilateral knee pain which was 
often severe with activity and which woke him up at night.  
He stated that standing for long periods of time, such as to 
shave, caused pain in his knees.  He reported that the 
condition had progressed to point where he had to sleep with 
his feet elevated.  He has a popping and grinding sensation 
upon standing and with aching in both knees.  The assessment 
was degenerative arthritis of both knees and rigid pes planus 
with mid foot arthrosis.  

At a VA orthopedic examination in October 1999, the veteran 
complained of worsening pain in both feet and knees over the 
past one to two years.  He reported that activities that he 
was able to do in the past were severely limited.  The 
examiner's impression was pes planus of both feet with big 
foot arthrosis with degenerative joint disease.  

Although the veteran clearly indicated increased pain with a 
limitation of activities with regard to both the pes planus 
condition and the degenerative arthritis of the knees,  the 
examiner did not render any findings at either examination, 
to permit any meaningful consideration of the DeLuca 
criteria, as indicated above, to include an opinion as to 
likely extent of additional functional loss due to such pain.  
Consequently, the veteran should be reexamined.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

This absence of findings is significant given the additional 
evidence that has been submitted after the case came to the 
Board.  Those records reveal that the appellant had been 
given pain injections for relief of the feet.  It was noted 
in January 2000 that he was wearing a brace.  It is unclear 
whether he uses this all the time.  When seen in June 2000 he 
complained of bilateral knee pain and reportedly had been 
seen by the orthopedic clinic.  It is not clear whether those 
records are on file.  In view of these complaints, it appears 
that additional examination is needed so that a fully 
informed decision can be reached in this case.

Lastly, the Board notes that during the pendency of this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

The action requested above is consistent with the duty to 
assist imposed under the Veterans Claims Assistance Act of 
2000.  However, to ensure compliance with the notice and duty 
to assist provisions contained in the new law, in addition to 
the foregoing, the RO should undertake any other indicated 
development and/or notification action.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO must undertake all necessary 
development to obtain and associate with 
the claims file all outstanding pertinent 
medical records, to specifically include 
all outstanding records from the VA 
Medical Center in Augusta, Georgia where 
the veteran has received treatment for 
his pes planus and knee conditions.  The 
RO should also assist the veteran in 
obtaining all other pertinent records 
from any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran is 
free, of course, to submit any pertinent 
records in his possession, and the RO 
should give him an opportunity to do so 
before arranging for him to undergo 
medical evaluation. 

2. After associating with the claims file 
all evidence received pursuant to the 
above-requested development, (but whether 
additional records are obtained or not) 
the veteran should be afforded 
appropriate  VA examination(s) to 
determine the nature and extent of the 
veteran's bilateral foot disorder and his 
bilateral knee disorder.  The claims 
folder must be made available to and be 
reviewed by the physician(s) designated 
to examine the veteran.  All appropriate 
tests and studies, to include X-rays (if 
needed) and range of motion studies (the 
latter expressed in degrees, with normal 
ranges provided for comparison purposes) 
should be conducted, and all clinical 
findings should be reported in detail.

The examiner(s) should render specific 
findings as to whether, during the 
examination(s), there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
bilateral pes planus or the arthritis of 
the knees.  In addition, the physician(s) 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  The 
physician(s) should also comment upon the 
effects of the service-connected 
disorders upon his ordinary activity and 
how it impairs him functionally, 
particularly in the work place.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the 
examination(s) sent to the appellant.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completing all requested 
development, and after undertaking any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the claims in light of all relevant 
evidence of record, and all pertinent 
legal authority, to include consideration 
of functional loss due to pain and other 
factors, cited above.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If any of the benefits sought on 
appeal continue to be denied, the veteran 
and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be given an 
opportunity to submit additional evidence 
and/or argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


